Citation Nr: 1745377	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-43 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Jan Dils Firm, Attorneys


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from September 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2012, the Veteran presented testimony during a travel Board hearing before the undersigned.  


FINDINGS OF FACT

1. The Veteran has noise exposure from his service in Vietnam.  

2. The Veteran has a current bilateral hearing loss disability for VA purposes.

3. The Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure

4.  The Veteran's service-connected disabilities prevent him from securing or following gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss

The Veteran's testimony and statements assert that his current hearing loss was present since his active duty.  His DD-214 shows that his MOS was as crawler tractor operator and he was stationed in Vietnam.  The Board concedes noise exposure in service.

Multiple VA and private audiological evaluations show that the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Sensorineural hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); thus, 38 C.F.R. § 3.303(b) is applicable. 

The evidence of record includes medical opinions of three VA examiners, and a private audiologist, with findings both in support of and against the claim.  

In a May 2017 medical opinion, a VA chief of audiology and speech pathology opined that the Veteran's current hearing loss is at least as likely as not related to his conceded in-service noise exposure and acoustic trauma.  After reviewing and citing to the pertinent records from the Veteran's claims file, this medical professional noted that medical research supported noise-induced hearing loss and/or acoustic trauma consistent with decreased hearing in the 3000 Hz to 6000 Hz range.  She also noted that although the 6000 Hz frequency is not a ratable frequency for VA purposes, there was a decrease in hearing noted during the Veteran's discharge from military service, which supported the Veteran's reports of military noise exposure.  

Accordingly, the Board finds that the evidence is in equipoise.  Thus, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102
TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following gainful employment.  

The Veteran receives VA compensation for service-connected posttraumatic stress disorder (PTSD) with secondary major depressive disorder (MDD) not otherwise specified (NOS), a history of coronary artery disease (CAD) and a history of angina pectoris, and tinnitus.  The combined evaluation of these service-connected disabilities is 70 percent, with the Veteran's PTSD with secondary MDD NOS rated at 50 percent disabling.  Thus, the Veteran meets the criteria for establishing entitlement to a TDIU on a schedular basis, and the only question to be answered is whether his service-connected disabilities prevent him from securing or following gainful employment.  See 38 C.F.R. § 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether the Veteran is capable of obtaining and maintaining gainful employment due to his service-connected disabilities, the Board must consider the Veteran's work history, education, and any special training.  In an October 2008 application for increased compensation based on unemployability, the Veteran indicated that he last worked full time in 1987 as a bulldozer operator.  He testified that his PTSD and cardiac symptoms prevented him from working.  Overall, the record shows that he finished six years of grade school education and that he has not received a high school diploma.  He has not received any other education.  

Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Numerous VA medical professionals have discussed the impact of the Veteran's service-connected disabilities on his ability to work.  An August 2008 VA examination for an acquired psychiatric disorder noted that the Veteran has not worked since 1987 due to an injury to his back and neck.  A January 2012 VA examiner noted that the Veteran's lower back spinal arthritis stemming from a 1987 injury impacted his ability to work.  In a January 2012 VA PTSD examiner noted that the Veteran would likely experience no more than moderate impairment from mental health issues if he was otherwise able to work.  A September 2012 private psychiatric evaluation report showed that the Veteran previously worked in road construction and mining, but that he left work in 1987 due to a back injury.  The psychologist noted that PTSD impaired the Veteran's employment since 1970 and the Veteran stated that he exhibited symptoms of a high temper and difficulty concentrating around a lot of people.  

Upon review of all lay and medical evidence, and affording the Veteran the benefit of the doubt, the Board finds that his level of disability, given his education, training, and experience, would render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Given these reasons, and after affording the Veteran the benefit of the doubt, a TDIU is warranted; thus, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.  

A TDIU is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


